DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers Jr.  (5,087,094).  Rogers Jr shows discloses a wall proximity chair comprising by incorporation of US Patent No. 4,740,031 (see Col. 5 lines 55-59): a frame (56,58,12) having a back member (55) extending between a pair of arms (56) of the frame;  a backrest (59); a seat (1,2); a first footrest (120) and second footrest (118); and a recline mechanism (9,18,22,25,85) connected between the seat, the backrest and first foot rest.  The recline mechanism includes a foundation link (7) fixed to the frame and a carrier link (30) pivotally attached thereto.  The chair is configured and arranged to move the backrest and seat between: (a) an upright position, in which the backrest is disposed at a first generally upright backrest angle, the seat is disposed at a first generally horizontal seat angle, and the footrest is retracted below a forward portion of the seat in a vertically disposed manner (Fig. 5); (b) a TV position, in which the backrest is disposed at a second backrest angle, the seat is disposed at a second seat angle that is steeper than the first seat angle, and the footrest is extended in front of the seat and is generally horizontally disposed; and (c) a fully reclined position, in which the backrest is disposed at a third backrest angle that is shallower than the first and second backrest angles, the first footrest remains extended in front of the seat, and the seat is moved forward of its position in the TV position (as shown in Fig. 6).  Rogers Jr. shows the second footrest is disposed below and behind the first footrest (Fig. 5) in the upright position of the seat and in the TV and fully reclined positions the second footrest is positioned forwardly of the first footrest (Fig. 6).  Rogers Jr. further teaches the use of a pad (122) that is connected to a rear edge of the seat and the second footrest in order to overlie an upper surface of the first footrest.   Regarding claim 2, the back member is “adjacent” and upper end of the frame as the back member is adjacent the rear end of the frame.  Regarding claim 9, the disclosure of ‘031 incorporated therein shows the use of an actuating unit (22) and handle (85).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers Jr. (5,087,094) in view of Murphy et al (20110304193).   Rogers Jr. shows all of the teachings of the claimed invention except the backrest and seat moving between 2.5 to 4 inches when the chair is reclining to the TV position and the seat being moved between 4 and 7 inches when the chair is moved to the fully reclined position.  Rogers Jr. further fails to disclose that the carrier link is relatively stationary with respect to the foundation link when the chair is moving into the TV position and moves relative to the foundation link when the chair is moved into the fully reclined position.  Murphy et al. teaches the use of a chair that has a backrest with its lower end that is forward of a back member (see Fig. 4).  Regarding claim 4,  Murphy et al. teaches the use of a foundation link (39) and a carrier link (32) wherein the carrier link is substantially stationary with respect to the foundation link (as shown in Figs. 3 and 5) and then moves relative to the foundation link when the chair is moved into the fully reclined position.  Regarding claims 5, Murphy teaches the use of a seat frame (18) having an extension fixed to a rear portion thereof (see Figs 3-4) and a backrest (22) that includes a backpost (50).  The reclining mechanism of Murphy has a rear intermediate swing link (38) and a front intermediate swing link (34) in regards to claim 6.  Murphy has disclosed the use of a power actuating unit (100) coupled to the reclining mechanism.  Murphy has further disclosed the backrest and seat moving 4 inches when in the chair moves to a TV position and between 3 to 6 inches when the chair is moving in the fully reclined position.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reclining unit of Rogers Jr, with the teachings of Murphy et al. in order to insure proper clearance of any wall obstruction while adding more support for a user.    

Allowable Subject Matter
Claims 3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 4,740,031, 7,445,279, 8,590,964 and 8,616,626 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        

adb
September 09, 2022